Per Curiam:

The defendant’s motion for a nonsuit, on the ground that plaintiff had failed to make out a cause of action, is sufficient to present here the question as to the power of the defendant to contract the alleged debt. This goes to the merits of the action, and does not raise an objection which further proof might have obviated.
We think that the defendant had no power to appropriate money for the entertainment of a company of editors visiting the place. (Hodges v. Buffalo, 2 Denio, 110.) That is not a duty for which the municipality was created. It is said that-the expenditure has been repaid by the effect on the village of subsequent editorial puffs. But it is not proper for village trustees to hire editors to praise the attractions of the place.
*449If it bad been shown that the editors were paupers, then, under the duty of a village to take care of the poor, there might have been some propriety in keeping them from starving.
The judgment appealed from should be reversed with costs-
Present — Learned, P. J., Bookes and Boardman, JJ.
Judgment of County Court and of justice of peace reversed; with costs.